Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
The amendment to the specification to correct a minor informality is accepted.
In view of the amendment to the drawings, the objection to the drawings is withdrawn.
In view of the applicant’s remarks, the 35 USC 112(b) rejection of claim 10 is withdrawn.
In view of the amendment to claim 12, the 35 USC 112(b) rejection is withdrawn.
In view of the cancelation of claim 16, the 35 USC 112(b) rejection is withdrawn.
Regarding the 35 USC 102/103 rejection of claims 1-15, the applicant’s arguments are made in view of the amended language found in at least independent claims 1, 15 and 17 and are moot in view of an updated search and new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal direction” in claim 17 is a relative term which renders the claim indefinite. The term “normal direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure does not define what is considered a “normal direction.” Thus, how is the color adjustment parameter changed if the “normal direction” as intended not known?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton et al., (US PgPub 20180117849) in view of Kuwata et al., (US Pub 20030202192).
Claim 1: Brunton discloses a shaping device for shaping a shaped object that is stereoscopic in which at least a part is colored [Abstract], the shaping device comprising: 
a head portion that ejects materials of a plurality of colors different from each other as a material of the shaped object [print heads 2-5 where printing material colors are different from one another, p0234]; and 
a controller that controls an operation of the head portion based on an ejecting position specifying data indicating a position to eject the material of each color [a control unit 8 for controlling a movement and/or an operation of the print heads 2, 3, 4, 5, p0214 & p0237], the ejecting position specifying data being data in which a color with respect to at least a part of the shaped object is expressed in a material color space which is a color space corresponding to the color of the material used to color the shaped object [a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, p0259], 
wherein the controller is configured to generate the ejecting position specifying data based on an input data input as data indicating the shaped object [processing performed by control unit 8 ... input data can encode a shape and texture based representation of the printing object 7, p0244-0245], the input data being data in which a color of at least a part of the shaped object is expressed in an input color space which is a color space different from the material color space [the input data can encode RGBA vectors which are assigned to vertices of a graph-based shape representation of the printing object 7. The values of a color component RGB of the RGBA vector are defined in the RGB color space, p0244], and 
in a process of generating the ejecting position specifying data, the controller is configured to perform a color conversion process of converting a color [the color values and translucency information, e.g. RGBA vectors, of all voxels can be transformed to a color value information within a quasi perceptually uniform color space and translucency information within a quasi perceptually uniform translucency space, p0258] using at least of:
a profile that associates the color in the input color space with the color in the material color space [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, p0147 & p0168], and 
a color adjustment parameter which is a parameter used for adjustment performed for color conversion performed using the profile [transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print ... the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the resulting color value and translucency information, e.g. the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector ... a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, p0168 & p0258-0259],
wherein the controller is configured to perform a color adjustment based on the color adjustment parameter, the color adjustment is a color density conversion process for converting an input value of a color density before adjustment to an output value of a color density after adjustment according to a color density curve, where a horizontal axis of the color density curve represents the input value and a vertical axis of the color density curve represents the output value.
Brunton appears to fail to disclose wherein the controller is configured to perform a color adjustment based on the color adjustment parameter, the color adjustment is a color density conversion process for converting an input value of a color density before adjustment to an output value of a color density after adjustment according to a color density curve, where a horizontal axis of the color density curve represents the input value and a vertical axis of the color density curve represents the output value.
Kuwata discloses in a related system from a related field of endeavor [Abstract & p0182] wherein the controller is configured to perform a color adjustment based on the color adjustment parameter, the color adjustment is a color density conversion process for converting an input value of a color density before adjustment to an output value of a color density after adjustment according to a color density curve [the color conversion LUT is referred to for performing the color conversion into six colors of CcMmYK as shown in FIG. 34(a) at step S120 in FIG. 13 in which RGB data is subject to the color conversion to be converted to CMYK data ... the color correction is possible by uniformly changing the ratio of the dark color and light color as shown in FIG. 34(b) or by changing only the ratio of the dark color as shown in FIG. 34(c) with respect to cyan and magenta in the color conversion LUT to CcMmYK. It is also possible to perform the correction by the tone curve in case that a plurality of densities can be selected in this way, p0232], where a horizontal axis of the color density curve represents the input value and a vertical axis of the color density curve represents the output value [e.g. color correction LUTs corresponding to the tone curve as shown in at least Figure 16, p0204 - See MPEP 2114 & 2144.04(VI)C.].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have further explicitly included in Brunton the support whereby the color adjustment is a color density conversion process for converting an input value of a color density before adjustment to an output value of a color density after adjustment according to a color density curve as disclosed by Kuwata because it allows for compensating for deviations in color ink ejections in an ink jet printer as discussed in at least paragraph 0006 of Kuwata.

Claim 2: Brunton in view of Kuwata discloses the shaping device according to claim 1, wherein the color conversion process is a process of converting a color expressed by a plurality of input basic colors which are a plurality of basic colors in the input color space to a color expressed by a plurality of material basic colors which are a plurality of basic colors in the material color space [the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector. In the following, a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, p0258-0259], 
in the color conversion process, the controller is configured to perform: a profile conversion process of converting a color expressed by the plurality of input basic colors into a color expressed by the plurality of material basic colors based on the profile [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, p0147, p0168 & p0259], and 
a post-conversion adjustment process of adjusting color based on the color adjustment parameter prepared in advance for each color of the plurality of material basic colors, which is a process of performing adjustment with respect to a result of the profile conversion process [transformation in the second sub step S4b of the fourth step S4 can be performed based on a predetermined assignment, e.g. provided by a look up table, of CIELABβ vectors to CMYKγ vectors. The predetermined assignment can be determined in a preprocessing PP, wherein the determination of the predetermined assignment has been explained before [i.e. prepared in advance], p0259].

Claim 4: Brunton in view of Kuwata discloses the shaping device according to claim 1, wherein in the color conversion process, the controller is configured to: perform color conversion using the profile and a first color adjustment parameter with respect to a first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and translucency information is assigned to each surface voxel, i.e. voxel of the surface layer voxel set, p0112 & p0168], and perform color conversion using the profile and a second color adjustment parameter different from the first color adjustment parameter, with respect to a second region of the shaped object different from the first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and a translucency information is assigned to each voxel of the interior voxel set, p0112 & p0168].

Claim 5: Brunton in view of Kuwata discloses the shaping device according to claim 2, wherein in the color conversion process, the controller is configured to: perform color conversion using the profile and a first color adjustment parameter with respect to a first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and translucency information is assigned to each surface voxel, i.e. voxel of the surface layer voxel set, p0112 & p0168], and perform color conversion using the profile and a second color adjustment parameter different from the first color adjustment parameter, with respect to a second region of the shaped object different from the first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and a translucency information is assigned to each voxel of the interior voxel set, p0112 & p0168].

Claim 7: Brunton in view of Kuwata discloses the shaping device according to claim 4, wherein the controller is configured to receive an instruction to select the first region and an instruction to select the first color adjustment parameter from a user [The desired color and translucency reproduction is a specification of what color and translucency perception from the printing object a user wishes to have ... It is further possible to perform a prioritization of all printing objects, whether or not they are sub-objects of a printing object. In this case, it is also possible to prioritize distinct printing objects, wherein these distinct printing objects do not necessarily have to have sub-objects. It is possible that the user is given the ability to arrange such distinct printing objects in such a way that they are overlapping or one is located inside the other in the build space, p0018 & p0103-0105].

Claim 8: Brunton discloses the shaping device according to claim 5, wherein the controller is configured to receive an instruction to select the first region and an instruction to select the first color adjustment parameter from a user [The desired color and translucency reproduction is a specification of what color and translucency perception from the printing object a user wishes to have ... It is further possible to perform a prioritization of all printing objects, whether or not they are sub-objects of a printing object. In this case, it is also possible to prioritize distinct printing objects, wherein these distinct printing objects do not necessarily have to have sub-objects. It is possible that the user is given the ability to arrange such distinct printing objects in such a way that they are overlapping or one is located inside the other in the build space, p0018 & p0103-0105].

Claim 10: Brunton discloses the shaping device according to claim 4, wherein the first region is a region corresponding to any plane in a surface of the shaped object [With reference to the vertical direction, the voxels of the first row (highest row or top row) of voxels are surface voxels of a surface layer voxel set of the printing object 7 [i.e. horizontal plane]. The remaining voxels, in particular the voxels within the remaining lower rows, are interior voxels of an interior voxel set of the printing object 7. In particular, the voxels of the second row can be voxels of a near surface interior layer voxel set, wherein the distances of all voxels of the near surface interior layer voxel set to the respective closest surface voxel are within a predetermined distance interval, in particular a distance interval ranging from a value corresponding to size of one voxel in the vertical direction to a maximal value corresponding to twice the height of one voxel in the vertical direction, p0240], and wherein the second region is a region corresponding to a plane in which an inclination with respect to a horizontal plane is different from a plane corresponding to the first region in the surface of the shaped object [voxels in the “y” direction ... an exemplary and schematic representation of a x, y-slice [i.e. vertical plane] of a printing object 7, p0271-0273] see 35 USC 112b rejection above.

Claim 11: Brunton discloses the shaping device according to claim 7, wherein the first region is a region corresponding to any plane in a surface of the shaped object [With reference to the vertical direction, the voxels of the first row [i.e. “x” direction”] (highest row or top row) of voxels are surface voxels of a surface layer voxel set of the printing object 7 [i.e. horizontal plane]. The remaining voxels, in particular the voxels within the remaining lower rows, are interior voxels of an interior voxel set of the printing object 7. In particular, the voxels of the second row can be voxels of a near surface interior layer voxel set, wherein the distances of all voxels of the near surface interior layer voxel set to the respective closest surface voxel are within a predetermined distance interval, in particular a distance interval ranging from a value corresponding to size of one voxel in the vertical direction to a maximal value corresponding to twice the height of one voxel in the vertical direction, p0240], and the second region is a region corresponding to a plane in which an inclination with respect to a horizontal plane is different from a plane corresponding to the first region in the surface of the shaped object [voxels in the “y” direction ... an exemplary and schematic representation of a x, y-slice [i.e. vertical plane] of a printing object 7, p0271-0273] see 35 USC 112b rejection above.

Claim 13: Brunton discloses the shaping device according to claim 1, wherein the shaped object is shaped, the shaped object including: a light reflecting region, provided using a light reflective material [preset color printing material can e.g. be a white color printing material, p0212 & p0221-0223]; and a region to be colored, formed at a periphery of the light reflecting region, which is a region being colored using the material of a plurality of colors [If the printing object is cut through, a centre portion or volume of the printing object consists exclusively of clear or white material or of nearly clear or nearly white material (and thus not of colored materials different from clear or white material), wherein the remaining surface portion or volume of the printing object consists of colored materials and/or white material and/or clear material and as shown in Figures 4A-4C, p0223 & p0271-0274]; and in the color conversion process, the controller is configured to change the color adjustment parameter to use according to a thickness of the region to be colored [the print heads 2, 3, 4, 5 which provide means for printing the printing materials can be controlled such that the printing materials are arranged within a surface region and a near surface interior region of the printing object 7 such that a desired color and translucency reproduction of the printing object 7 is provided ... the printer-specific translucency component of the printer-specific printing material color and translucency vector is adapted as a function of light transport effects. In particular, the γ value is adapted as a function of depth [i.e. thickness] and a predetermined threshold value t, p0238 & p0262].

Claim 14: Brunton discloses the shaping device according to claim 1, wherein the shaping device is configured to shape the shaped object by layering layers of the material in a preset layering direction [the printing process can comprise the generation of successive slices, i.e. layers, in a vertical direction (z-direction), wherein the slices can be oriented parallel to a plane spanned by a longitudinal direction (x-direction) and lateral direction (y-direction). Such a slice can also be referred to as x, y-slice, p0017], and the controller is configured to perform: a slice process for setting the shape and color of a cross section of the shaped object at a position corresponding to each layer based on the input data [Before printing, e.g. in a modelling step, a model of the 3D printing object can be created, e.g. by computer added design (CAD). Such a model can also be generated by 3D—scanning with captured color and translucency texture data. The model can encode a desired color and translucency reproduction of the printing object, p0018-0020], and the color conversion process to generate the ejecting position specifying data that specifies a position of ejecting the material at a time of forming each layer [It is possible to generate machine-readable data, i.e. the aforementioned control data, to instruct a printing device to dispense exactly one or more specific printing material(s) at a specific location, e.g. the location of a voxel, for constructing the printing object. It is further possible that machine-readable data is generated such that a printing device is instructed to dispense no printing material(s) at a specific location or support material which can be removed in a post process step, p0028-0034].

Claim 15: the method herein has been executed or performed by the device of claim 1 and is therefore likewise rejected.

Claim(s) 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton et al., (US PgPub 20180117849) in view of Kuwata et al., (US Pub 20030202192) and in further view of Nakajima (US PgPub 20100310160).
Claim 3: Brunton in view of Kuwata discloses the shaping device according to claim 1, wherein the color conversion process is a process of converting a color expressed by a plurality of input basic colors which are a plurality of basic colors in the input color space to a color expressed by a plurality of material basic colors which are a plurality of basic colors in the material color space [the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector. In the following, a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, p0258-0259], 
in the color conversion process, the controller is configured to perform: a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors, and 
a profile conversion process, performing conversion of color with respect to a color subjected to adjustment by the pre-conversion adjustment process, which is a process of converting a color expressed by the plurality of input basic colors into a color expressed by the plurality of material basic colors based on the profile [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, p0147, p0168 & p0259].
Brunton nor Kuwata appear to disclose in the color conversion process, the controller is configured to perform: a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors.
Nakajima discloses in a related system of color conversion between different color spaces [p0005-0006] where it is well-known to perform a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors [One of the functions is a function of correcting the input RGB data by converting the input RGB data into R'G'B' data depending on the output device – e.g. as reflected in Figure 2B, p0012-0014, p0040 & p0050].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Brunton in view of Kuwata the support for a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors as disclosed by Nakajima because utilizing the corrected RGB values in the subsequent color conversion into the printing material colors, an improved image quality is achieved as discussed by Nakajima in at least paragraphs 0119-0120.

Claim 6: Brunton in view of Kuwata and Nakajima discloses the shaping device according to claim 3, wherein in the color conversion process, the controller is configured to: perform color conversion using the profile and a first color adjustment parameter with respect to a first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and translucency information is assigned to each surface voxel, i.e. voxel of the surface layer voxel set, p0112 & p0168], and perform color conversion using the profile and a second color adjustment parameter different from the first color adjustment parameter, with respect to a second region of the shaped object different from the first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and a translucency information is assigned to each voxel of the interior voxel set, p0112 & p0168].

Claim 9: Brunton in view of Kuwata and Nakajima discloses the shaping device according to claim 6, wherein the controller is configured to receive an instruction to select the first region and an instruction to select the first color adjustment parameter from a user [The desired color and translucency reproduction is a specification of what color and translucency perception from the printing object a user wishes to have ... It is further possible to perform a prioritization of all printing objects, whether or not they are sub-objects of a printing object. In this case, it is also possible to prioritize distinct printing objects, wherein these distinct printing objects do not necessarily have to have sub-objects. It is possible that the user is given the ability to arrange such distinct printing objects in such a way that they are overlapping or one is located inside the other in the build space, p0018 & p0103-0105].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton et al., (US PgPub 20180117849) in view of Kuwata et al., (US Pub 20030202192) and in further view of Mahy (US Pub 20210354502).
Claim 12: Brunton discloses the shaping device according to claim 1.
Brunton appears to fail to disclose, wherein the controller is configured to: measure the color expressed in the shaped object previously shaped by the shaping device; and set the color adjustment parameter for the subsequently shaped object.
Mahy discloses in a related system from the same field of endeavor [Abstract] of measuring the color expressed in the shaped object previously shaped by the shaping device [color conversion model is preferably calculated based on the measured data in the present invention and/or previous color measured data on decorative layers, and/or previous color measured data on the product after impregnation and/or previous color measured data on the decorative panel (thus after heat pressing), p0094]; and set the color adjustment parameter for the subsequently shaped object [adapting the data of the oligochromatic pattern, which are sent to the inkjet printing system for printing makes it possible to color control the decorative layer preventive to be sure that the color acceptance of the decorative panel, comprising said decorative layer is in the desired range of color acceptances ... By measuring color values in said oligochromatic pattern, said LUT's may be adapted [interpreted as setting some type adjustment parameter] to have a color conversion model which guarantees at the time of printing color correct decorative panels, p0094-0096, p0104 & p0109-0114].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Brunton in view of Kuwata the support for measuring the color expressed in the shaped object previously shaped by the shaping device; and set the color adjustment parameter for the subsequently shaped object as disclosed by Mahy because the advantage is that only a limited number of colors are measured and the adaptation of said color conversion model can be done fast with a minimum usage of memory based on said limited measurements. By comparing said LUT's with the limited measurements, using interpolation techniques and mappings, said LUT's can be fast adapted as discussed by Mahy in at least paragraph 0104.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton et al., (US PgPub 20180117849) in view of Miller et al., (US Pub 20180162144) and in further view of Stokes (US Patent 6345128).
Regarding claim 17: Brunton discloses a shaping device for shaping a shaped object that is stereoscopic in which at least a part is colored [Abstract], the shaping device comprising: 
a head portion that ejects materials of a plurality of colors different from each other as a material of the shaped object [print heads 2-5 where printing material colors are different from one another, p0234]; and 
a controller that controls an operation of the head portion based on an ejecting position specifying data indicating a position to eject the material of each color [a control unit 8 for controlling a movement and/or an operation of the print heads 2, 3, 4, 5, p0214 & p0237], the ejecting position specifying data being data in which a color with respect to at least a part of the shaped object is expressed in a material color space which is a color space corresponding to the color of the material used to color the shaped object [a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, p0259], 
wherein the controller is configured to generate the ejecting position specifying data based on an input data input as data indicating the shaped object [processing performed by control unit 8 ... input data can encode a shape and texture based representation of the printing object 7, p0244-0245], the input data being data in which a color of at least a part of the shaped object is expressed in an input color space which is a color space different from the material color space [the input data can encode RGBA vectors which are assigned to vertices of a graph-based shape representation of the printing object 7. The values of a color component RGB of the RGBA vector are defined in the RGB color space, p0244], and 
in a process of generating the ejecting position specifying data, the controller is configured to perform a color conversion process of converting a color [the color values and translucency information, e.g. RGBA vectors, of all voxels can be transformed to a color value information within a quasi perceptually uniform color space and translucency information within a quasi perceptually uniform translucency space, p0258] using at least of:
a profile that associates the color in the input color space with the color in the material color space [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, p0147 & p0168], and 
a color adjustment parameter which is a parameter used for adjustment performed for color conversion performed using the profile [transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print ... the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the resulting color value and translucency information, e.g. the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector ... a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, p0168 & p0258-0259],
wherein the color adjustment parameter specifies a color density curve that is set for each of the plurality of colors, and in the color conversion process, the controller is configured to change the color adjustment parameter to use in accordance with a thickness of the color region in the normal direction of the shaped object [the print heads 2, 3, 4, 5 which provide means for printing the printing materials can be controlled such that the printing materials are arranged within a surface region and a near surface interior region of the printing object 7 such that a desired color and translucency reproduction of the printing object 7 is provided ... the printer-specific translucency component of the printer-specific printing material color and translucency vector is adapted as a function of light transport effects. In particular, the γ value is adapted as a function of depth [i.e. thickness] and a predetermined threshold value t, p0168, p0238 & p0261-0262].
Brunton appears to fail to disclose wherein the color adjustment parameter specifies a color density curve that is set for each of the plurality of colors, and in the color conversion process, the controller is configured to change the color adjustment parameter to use in accordance with a thickness of the color region in the normal direction of the shaped object. 
Miller discloses in a related system from a related field of endeavor [Abstract] wherein the color adjustment parameter specifies a color density curve that is set for each of the plurality of colors [Some embodiments of the printing system can include provisions that account for a perceived color intensity of a color. In some embodiments, printing system 100 assigns a color density to a color to account for the perceived color intensity of the color. As used herein, a color may refer to a single pigment of the pigments CMYK, for example, yellow, as well as two or more pigments of the pigments CMYK intermixed, for example, red, p0058], and in the color conversion process, the controller is configured to change the color adjustment parameter to use in accordance with a thickness [different color densities assigned according to the print material volume differences ... In those instances where a color density is used, a color density may correspond with any volume of print material [interpreted as a color adjustment parameter because the color density is changed based on the thickness of the color region] and as shown in Figure 4, p0059-0061] of the color region in the normal direction of the shaped object [the printing device may move the print head assembly parallel to any number of suitable axes as shown in Figure 3, p0056-0061].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have further explicitly included in Brunton the support wherein the color adjustment parameter specifies a color density curve that is set for each of the plurality of colors, and in the color conversion process, the controller is configured to change the color adjustment parameter to use in accordance with a thickness of the color region in the normal direction of the shaped object as disclosed by Miller because the viewers perceived intensity may change with the change in volume of the print material as discussed by Miller in at least paragraph 0063-0065.
Although Miller discusses changing the colorant densities according to the print material volume [p0059-0061], Miller does not explicitly disclose utilizing a color density curve.
Stokes discloses in a well-known related system [Abstract] utilizing a tone reproduction curve [e.g. color density curve] from a plurality of tone reproduction curves [selecting at least one tone reproduction curve by statistically analyzing psychophysical data acquired using a plurality of tone reproduction curves, and producing the image using the at least one tone reproduction curve, col. 1 lines 21-27] for controlling colorants to produce a rendered output as expected [producing or reproducing an image using a tone reproduction curve which has been selected on the basis of a statistical evaluation of psychophysical data, such as psychophysically quantified, subjective judgements, col. 2 lines 10-27].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly utilized in Brunton in view of Miller the color density curve options [e.g. tone reproduction curve] as disclosed by Stokes because an improved imagery can be assured as discussed by Stokes in at least col. 1 lines 29-64.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunton et al., Pushing the Limits of 3D Color Printing: Error Diffusion with Translucent Materials, 2015, discloses color management according to the depth of a voxel from a 3D object’s surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672